DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered. 
 	Claims 46-50, 53, 54, 60, 63, 64, 97-103 and 111 are pending.

Priority
The present application is a 371 filing of PCT/JP2013/072598 filed 8/23/2013 which claims priority to JP 2012-185865 filed 8/24/12.

Information Disclosure Statement
An IDS filed 9/7/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 
There are three notations on the IDS. First, if the document has been identified and considered, it is initialed. Documents under Foreign Patent Documents in foreign language but with English abstracts have been considered only on the basis of the provided English abstracts and nothing in the abstracts suggests that the references themselves anticipate or render obvious the instant claims. 
Second, two documents under Foreign Patent Documents have not been considered and have been crossed out as these publications are not in English nor are they accompanied by an explanation of the relevance, “as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided (See MPEP §  609.05).  
Third, for document listed with their US application number as well as the Declaration, the documents have been considered (initialed) but have been crossed off of the Form 1449. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MARIA MARVICH/Primary Examiner, Art Unit 1633